REVISED - JULY 1, 1998

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 96-30950
                        _____________________



MARGATE SHIPPING COMPANY,

                                                  Plaintiff-Appellee,

                                versus

M/V JA ORGERON, her engines, tackle,
apparel, etc., in rem,

                                                            Defendant,

UNITED STATES OF AMERICA,

                                   Third-Party Plaintiff-Appellant,

                                versus

CONTINENTAL UNDERWRITERS, LTD.

                                                Third-Party Defendant.

*****************************************************************

MONTCO OFFSHORE, INC., Owner and
operator of the M/V JA ORGERON for
exoneration from or limitation of
liability,

                                                            Plaintiff,

                                versus

MARGATE SHIPPING CO., ET AL.,

                                                            Claimants,

MARGATE SHIPPING CO.,
                                                Claimant-Appellee,

                               versus

UNITED STATES OF AMERICA,

                                               Claimant-Appellant.

_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
_________________________________________________________________
                          June 29, 1998

Before GARWOOD, JOLLY, and HIGGINBOTHAM, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:

     This appeal arises from the grant of what appears to be the

largest maritime salvage award in recorded history.        During a

severe tropical storm off the Florida coast, the M/V Cherry Valley,

an oil tanker belonging to Margate Shipping Co., rescued a barge

containing a valuable external fuel tank for NASA’s space shuttle.

The district court awarded Margate approximately $6.4 million in

salvage.    The United States appeals only as to the amount of the

award.     Based on the district court’s mistaken valuation of the

fuel tank, we reduce the award to $4.125 million and render.

                                 I

     ‘Twas a dark and very stormy night, November 14-15, 1994, and

the situation looked bleak for the barge Poseidon.   Caught in the

clutches of Tropical Storm Gordon, Poseidon and her escort, the

J.A. Orgeron, were without power and adrift.   Driven on the gales

of the tempest, the flotilla was swiftly approaching the Bethel


                                 2
Shoal; if they ran aground, the ships were sure to founder and be

lost.    Acutely aware of the danger, Orgeron’s captain radioed for

help.    Alas, the Coast Guard was not in a position to mount a

rescue. In despair, the captain made plans to release Poseidon and

her valuable cargo, an external fuel tank for the space shuttle.

Although this action would result in the certain loss of Poseidon

and the tank, the captain hoped thereby to save Orgeron and her

crew.

       The voyage had begun some five days earlier.        On November 10,

Orgeron left New Orleans harbor with Poseidon in tow.         Orgeron was

an ocean-going tug being operated by Montco Offshore, Inc., under

contract for NASA.      Under that contract, Orgeron’s principal task

was to transport space shuttle fuel tanks from Martin Marietta’s

assembly plant in Michoud, Louisiana, around the Florida peninsula

to Kennedy Space Center on Cape Canaveral.         For this work, Orgeron

used    Poseidon,   a   NASA-owned   ocean-going   barge   that   had   been

specially fitted with a covered hangar large enough to contain a

fuel tank.     On this trip, Poseidon was loaded with the freshly

manufactured tank designated ET-70 and an associated transport.

       Shortly after leaving New Orleans, Orgeron’s “jockey arm,” a

bar connecting its two rudders, broke, resulting in the complete

disabling of the starboard rudder for the duration of the voyage.

Rather than put in for repairs, however, Orgeron pressed on,

relying on the still functional port rudder to see her through.



                                      3
     On November 13, as Orgeron and Poseidon rounded the southern

tip of Florida, they began to encounter increasingly severe winds

and heavy seas generated by Tropical Storm Gordon.1            Concerned by

the rapidly worsening weather, Orgeron’s captain radioed Montco,

asking for permission to seek refuge from the storm in Miami.

Permission was denied, as reflected by the following notation in

Orgeron’s Weather Log: “Recommendation to put into Miami--NASA

requested to continue on.”

     At approximately 2:00 a.m. on November 15, Orgeron lost the

effective use of both her engines.2         At the time, the flotilla was

between ten and eighteen miles off Florida’s Atlantic coast,

somewhere   between   Fort   Pierce       and   Cape   Canaveral.   Without

Orgeron’s engines, the tug and barge were left adrift, and began to

be blown west towards shore.3         Orgeron immediately notified the

Coast Guard of her predicament, and requested assistance.           Because

     1
      The winds ranged from thirty-four to sixty knots, and the
seas from fifteen to twenty feet.
     2
      The port engine’s gear box failed, rendering it completely
inoperable. The starboard engine, which Orgeron had apparently not
been using since the problem with the rudder arose, caught fire
when it was started and quickly became completely disabled as well.
     3
      Orgeron did, of course, have an anchor, which she deployed.
This anchor was apparently not even remotely sufficient to hold the
flotilla’s position in the severe winds and heavy seas generated by
the storm, however, and it was simply dragged across the seabed as
the whims of the tempest dictated. There was an additional anchor
on Poseidon that might have helped, but, unfortunately, it could
only be deployed from Poseidon itself, and no one was on the barge
at the time the engines failed, nor could anyone be transferred in
the storm.


                                      4
of the storm’s ferocity, however, the Coast Guard was unable to

help.

     Without hope of rescue, Orgeron’s captain considered his

options.    He surmised that the flotilla was being blown toward

shore chiefly because of the sail effect of Poseidon’s tall hangar.

He concluded that Orgeron and her crew might be able to stave off

grounding in the storm by releasing Poseidon and delivering the

barge to her fate.       Preparations were made, but before this

contingency became necessary, the captain received word that help

was on the way after all.

     Orgeron’s distress call had been picked up by the M/V Cherry

Valley.    Cherry Valley was a 688-foot oil tanker owned by Margate

with a crew of 25 and a value of $7.5 million.   On November 15, the

ship was fully laden with nine million gallons of heavy fuel oil

and had a draft of about 35 feet.     She was pursuing a course in

deep water somewhat south of Orgeron’s position when she picked up

the distress call.   Although under no obligation to assist, Cherry

Valley’s master, the suitably named Captain Strong,4 immediately

altered course to rendezvous with the tug.    In so doing, he took



     4
      Captain Prentice Strong III was a graduate of the Maine
Maritime Academy, and had been going to sea for over ten years at
the time of the events in this case. It is a substantial testament
to his ability that he reached the pinnacle of his profession,
master of a large ocean-going tanker, at the remarkably youthful
age of 32. Given this record, we are not surprised that Captain
Strong displayed exemplary seamanship throughout this incident.


                                  5
his relatively unmaneuverable craft into perilous shoal waters in

direct violation of standing orders.

     Cherry Valley arrived on the scene shortly after 4:00 a.m.,

whereupon Captain Strong decided to try to pass a line to Orgeron

and tow the flotilla to safety.     To do this, however, he would need

to maneuver clumsy Cherry Valley directly alongside Orgeron in the

churning seas.    Time was short, as the vessels were rapidly

approaching the Bethel Shoal; the Shoal had depths of six to seven

fathoms in   places,   far   too   shallow   for   Cherry   Valley,   which

required at least ten fathoms for safe operation in heavy seas.

The flotilla had almost reached this depth when Cherry Valley

arrived.

     Captain Strong’s plan was to pass close enough to Orgeron to

send over a messenger line on a line-throwing rocket.           This line

could then be used to transfer larger mooring lines capable of

sustaining the tow.    Captain Strong ordered several crewmen onto

deck to conduct the line-passing operation. Throughout the salvage

operation, Cherry Valley’s deck would be awash with green seas and

extremely dangerous, even for experienced seamen.5

     On Cherry Valley’s first pass, the messenger line fell short,

and Captain Strong was forced to bring the ship about for another

attempt.   This time, he passed even closer to Orgeron, and the

     5
      Not terribly surprising, given that the vessels were in the
midst of a tropical storm, a weather phenomenon only one step short
of a hurricane.


                                    6
messenger line was successfully transferred.          It parted, however,

before the deck crew was able to transfer a mooring line, and

Captain Strong was compelled to bring Cherry Valley about once

more.

     Time was becoming increasingly critical. The vessels were now

less than one mile from the Shoal, and the water was becoming quite

shallow.    If Cherry Valley ran aground in the storm, she would

likely break up and cause a massive oil spill.          In full awareness

and express consideration of this danger, Captain Strong informed

Orgeron that he would only make one more attempt.

     Fortunately, the third effort was successful. Cherry Valley’s

deck crew managed to pass two hawsers6 to Orgeron, which were

quickly made fast.      During the transfer, however, Cherry Valley

passed over the tow line running between Orgeron and Poseidon.

Captain Strong held his breath waiting to know if the line would

foul Cherry Valley’s rudder or propeller.          It did not.    If it had,

Cherry    Valley   likely   would   have   found   herself   in   the   same

predicament as Orgeron and Poseidon.

     At 6:20 a.m., Cherry Valley finally was able to take the

flotilla in tow.    By this time, her propeller was churning mud and

the fathometer indicated that there were less than ten feet between

her keel and the bottom.



     6
        Strong mooring or towing lines.


                                     7
     With Orgeron and Poseidon in tow, Cherry Valley steamed slowly

southeast, back into deep water.       The tow put great strain on the

hawsers and chocks, however, which required constant attention in

the form of “slushing.”7   In addition to the inherent dangers of

being on deck in the storm, slushing put Cherry Valley’s deck crew

in constant danger of being struck by a parting line; a hawser that

parts under great strain can snap like a giant rubber band, causing

severe injury to all nearby.

     At 11:00 a.m., the tug South Bend arrived on the scene from

Fort Pierce and attempted to assist.       Because of the extreme sea

and weather conditions, however, South Bend was unable to pass a

line to Orgeron, or to put a crewman aboard Poseidon to operate her

anchor. Unable to help and now fearful for his tug’s own survival,

South Bend’s master decided to retreat.      His fears were justified.

While returning to port, South Bend was overcome by the seas and

began to sink.   She issued a mayday call, but no one could assist.

She was just able to pass within the Fort Pierce harbor jetty,

where her captain intentionally grounded her to avoid a total loss.

It was the district court’s undisputed finding that the actions of

South Bend would have had no effect on the outcome for Orgeron and

Poseidon in the absence of Cherry Valley, both because she would

have arrived too late and because she would have been unable to

render effective assistance in the storm.

     7
      Basically, lubrication.


                                   8
     At this point, the tempest began to overcome even Cherry

Valley.    Because of the strain on the hawsers, she was not able to

steam directly into the wind.            As the storm worsened, she was

pushed westward, back into the shallows.         Out of options, Captain

Strong decided to anchor and ride out the rest of the storm.

Although this operation exposed the deck crew to additional risks,

it was accomplished without incident at 5:00 p.m.

     While anchored, one of the mooring lines parted.               Cherry

Valley’s deck crew was able to replace and supplement it, and the

flotilla remained intact.

     The   vessels   remained   at   anchor    throughout   the   night   of

November 15 and the following day, with Cherry Valley’s deck crew

constantly tending the lines.        During that day, NASA was able to

contract with the tug Dorothy Moran to relieve Orgeron and bring

Poseidon into port.     On the evening of November 16, Dorothy Moran

arrived on the scene.    Like South Bend, however, she was unable to

pass a line to Orgeron or Poseidon, or to put a crewman aboard the

barge. After several unsuccessful attempts, Dorothy Moran returned

to Fort Pierce to await daybreak and better weather.

     By midmorning of November 17, the storm had finally passed and

Dorothy Moran and another tug were able to relieve Cherry Valley.

Orgeron was towed to Fort Pierce, while Dorothy Moran completed

Orgeron’s contract and towed Poseidon to Port Canaveral. ET-70 was




                                     9
delivered intact and completely unharmed, and was later used in a

successful space shuttle launch.

     ET-70 itself had been manufactured under a long-term contract

between NASA and Martin Marietta.         The contract provided for the

production of sixty fuel tanks for a total price of $3.4 billion,

with the last tank to be delivered on September 29, 2000.             Every

tank was needed for NASA’s planned series of missions.                 Under

NASA’s plan, however, a minimum of four tanks were slotted to be

complete and available (“in circulation”) at all times relevant to

this case.

     As part of NASA’s standard procurement procedure, each tank

produced   under   the   contract   was    accompanied    by   a   “Material

Inspection and Receiving Report,” otherwise known as a “DD-250.”

Among other things, the DD-250 contained an estimated production

cost of the particular tank being delivered.       In the case of ET-70,

the DD-250 cost was $53,834,000.         The next tank in the production

cycle, ET-71, had a DD-250 cost of $51,387,000.          The difference in

price is basically attributable to the fact that, as the contract

progressed, various overhead items declined in cost.           There is no

dispute that, had ET-70 been lost, ET-71 would likely have taken

its place on the designated mission.

     On December 21, 1992, acting on NASA’s specific request,

Martin Marietta gave the government an “option” on up to four

additional tanks to be produced during the course of the contract



                                    10
for a total additional cost of $19,014,479 per tank.    The option

provided for a thirty-six month minimum lead time for the order of

an additional tank, and although NASA provided no consideration for

the option, Martin Marietta declared that its terms constituted a

“firm price” offer.    The government never accepted this offer,

however, and it was eventually withdrawn, again at NASA’s specific

request, approximately six months before the events in this case.

                                 II

     On December 12, 1994, Margate filed an action for salvage

against the J.A. Orgeron in the Federal District Court for the

Eastern District of Louisiana. Montco answered, and then filed its

own claim for limitation of liability.   The United States, fearing

an eventual salvage action against itself, filed a claim in the

limitation action seeking indemnification from Montco.     Margate

then filed a cross-claim for salvage against the United States.

Eventually, everything was settled except for Margate’s cross-claim

against the United States, which went to trial in July 1996 before

District Judge Stanwood Duval.

     On July 9, after a brief bench trial, Judge Duval read his

findings of fact and conclusions of law into the record.      In a

reasoned oral ruling, he found that, based on the entirety of the

evidence, Margate was entitled to a salvage award equal to 12.5% of

the value of the salved property, Poseidon and ET-70.




                                 11
     In   reaching   this   figure,    Judge   Duval   relied   on   the   six

traditional salvage factors first announced8 in The Blackwall, 77
U.S. 1, 14 (1869).      He determined that the facts of the case

pointed to the highest possible award under each of the factors,

and chose what he considered to be a high percentage of a high

salved value to reflect this circumstance.              Judge Duval also

considered the application of a seventh factor, the “salvors’ skill

and effort in preventing or minimizing damage to the environment,”

as announced in Trico Marine Operators, Inc. v. Dow Chemical Co.,

809 F. Supp. 440, 443 (E.D. La. 1992), but ultimately concluded

that it was not applicable to the case.         He did consider the risk

of environmental liability incurred by Cherry Valley under the

rubric of the traditional factors, however.

     With regard to ET-70, Judge Duval determined that it was

specialized property without a market value, and therefore most

appropriately appraised at its “replacement cost.”          This value, he

found, was the production cost of ET-71, $51,387,000, because ET-71

was the likely “replacement” of ET-70.           In making this finding,

Judge Duval explicitly rejected the government’s argument for a $19

million replacement cost based on the withdrawn 1992 option,




     8
      And, interestingly, last announced as well. The Blackwall
contains the most recent bit of guidance that the Supreme Court has
deigned to give on the subject of the calculation of salvage
awards.


                                      12
calling it “much too speculative.”      He also rejected Margate’s

argument for a $92 million “cost-accounting” valuation.

     Combining this $51 million value for ET-70 with the $2 million

stipulated value of Poseidon, Judge Duval declared a total award of

$6,406,440 based on the 12.5% figure.   He noted in the alternative

that, even if the value of ET-70 were only $19 million as the

United States claimed, the award would be the same as he would

adjust the percentage accordingly.   On July 12, final judgment was

entered for Margate in the amount of $6,406,440.   The United States

appeals the amount of this award.

                               III

     Because of the fact-specific nature of the calculation of a

salvage award, “the amount allowed is to be decided by the district

court in its sound discretion.”      Allseas Maritime, S.A. v. M/V

Mimosa, 812 F.2d 243, 246 (5th Cir. 1987).     “[A]n award will be

altered only if it was based upon incorrect principles of law or

misapprehension of the facts or it is either so excessive or so

inadequate as to indicate an abuse of discretion.”        Id.   This

standard of appellate review is a time-honored and integral part of

American maritime law, and has changed little since its infancy.

See, e.g., Hobart v. Drogan, 35 U.S. (10 Pet.) 108, 119 (1836)

(Story, J.) (“[T]his court is not in the habit of revising such

decrees as to the amount of salvage, unless upon some clear and

palpable mistake or gross over-allowance of the court below.”);



                                13
Oelwerke Teutonia v. Erlanger & Galniger, 248 U.S. 521, 524 (1919)

(Holmes, J.) (“Unless there has been some violation of principle or

clear mistake, appeals to this Court concerning the amount of the

allowance are not encouraged.”); 3A Martin J. Norris, Benedict on

Admiralty § 311 (7th ed. 1997) (“An appellate court is, generally

speaking, loath to change a salvage award.”).         We keep this well-

hewn principle firmly in mind as we embark upon the somewhat more

intensive investigations necessitated by the instant case.

                                    IV

     An award of salvage is generally appropriate when property is

successfully and voluntarily rescued from marine peril.                 The

Sabine, 101 U.S. 384 (1880).       As Justice Marshall noted long ago,

this rule is peculiar to maritime law, and utterly at variance with

terrene common law.    Mason v. The Blaireau, 6 U.S. 240, 266 (1804)

(Marshall, J.) (although it is true that, when property on land

exposed to grave peril is saved by a volunteer, no remuneration is

given, “[l]et precisely the same service, at precisely the same

hazard, [b]e rendered at sea, and a very ample reward will be

bestowed in the courts of justice”).           Because of the peculiar

dangers of sea travel, public policy has long been held to favor a

legally   enforced   reward   in   this   limited   setting,   to   promote

commerce and encourage the preservation of valuable resources for

the good of society.    See B.V. Bureau Wijsmuller v. United States,

702 F.2d 333, 337 (2d Cir. 1983) (“The law of salvage originated to



                                    14
preserve    property    and   promote    commerce.”)     (citing   Seven    Coal

Barges, 21 F. Cas. 1096, 1097 (C.C.D. Ind. 1870) (No. 12,677) (“The

very object of the law of salvage is to promote commerce and trade,

and the     general    interests   of   the   country,    by   preventing   the

destruction of property.”)).

     In this case, there can obviously be no dispute that the basic

elements supporting a salvage award are present, and the United

States has expressly conceded that Margate is entitled to some

award.     As noted, the question for this court is simply how high

that award should be.

     The district court traditionally determines the amount of a

salvage award according to the six Blackwall factors.9               Allseas,
812 F.2d at 246 & n.2.        They are (in order of original listing):

     1.     The labor expended by the salvors in rendering the
            salvage service.

     2.     The promptitude, skill, and energy displayed in rendering
            the service and saving the property.

     3.     The value of the property employed by the salvors in
            rendering the service, and the danger to which such
            property was exposed.

     4.     The risk incurred by the salvors in securing the property
            from the impending peril.

     5.     The value of the property saved.

     6.     The degree of danger from which the property was rescued.

     9
      At least in theory. Some commentators have said that the
district court traditionally “pull[s] an arbitrary figure out of
the air.”   Grant Gilmore & Charles L. Black, Jr., The Law of
Admiralty 563 (Foundation 2d ed. 1975).


                                        15
The Blackwall, 77 U.S. 1, 14 (1869) (Clifford, J.).     Although old,

“[t]hese guidelines have weathered the storms of the past century.”

St. Paul Marine Transport Corp. v. Cerro Sales Corp., 505 F.2d
1115, 1120 (9th Cir. 1974).

     In this case, the district court made the following findings

under the factors, listed here in order of the court’s assessment

of their importance to the calculation of an award:

     1. (Blackwall 6.)      Poseidon and ET-70 were in imminent
                            danger of complete loss.

     2. (Blackwall 5.)      The combined value of Poseidon and ET-70
                            was $53,387,000.

     3. (Blackwall 4.)      The salvors incurred extremely high risk
                            in securing Poseidon and ET-70, both as
                            to loss of their ship and lives and as to
                            the creation of substantial environmental
                            liability in the event of an oil spill.

     4. (Blackwall 2.)      The salvors displayed extremely high
                            promptitude,   skill,   and  energy   in
                            rescuing Poseidon and ET-70 by virtue of
                            their daring and successful seamanship
                            under very difficult conditions.

     5. (Blackwall 3.)      The value   of   Cherry   Valley was $7.5
                            million.

     6. (Blackwall 1.)      The salvors expended two and one-third
                            days of labor in rendering the salvage
                            service.


As noted, the district court determined that each factor indicated

the highest possible award, and it chose 12.5% of the salved value

as an appropriate figure.




                                  16
     The United States makes three basic challenges to the district

court’s analysis.    First, it argues that the court erred in its

general application of the Blackwall factors, by giving too much

weight to the value of the salved property, by counting the

potential for environmental liability as risk to the salvors, and

by using a percentage of the salved value to fix ultimately the

award.    Second, even assuming that the district court made a

correct legal interpretation of the factors, the United States

argues that the district court clearly erred in its valuation of

ET-70.    Finally, even assuming that the district court made a

correct legal interpretation of the Blackwall factors and properly

valued ET-70, the United States argues that the court nonetheless

abused its    discretion   in   picking   such   a   high   percentage   and

generally making such a large award in this case.           We address each

argument in turn.

                                    A

     To address properly the United States’s first contention, it

is necessary to excavate the somewhat obscure foundations of the

Blackwall rule.     As many commentators have noted, the sense and

contours of the factors are less than plainly engraved upon their

face.10   In this case, however, the United States squarely asks us

     10
      See, e.g., Gilmore & Black at 559 (noting that the
traditional “recitation of Justice Clifford’s six ‘ingredients’
[really just] serves the useful purpose of indicating that the
variables are so many and so incapable of exact measurement that it
will probably be fruitless for either party to take an appeal


                                   17
to decide whether the particular interpretation and application

adopted by the district court comports with the factors’ essential

meaning.   In order for us to answer this question, we must first

ascertain what purpose the factors serve.

                                1

     Maritime salvage is as old and hoary a doctrine as may be

found in the Anglo-American law.      Since time immemorial, the

mariner who acted voluntarily to save property from peril on the

high seas has been entitled to a reward.   This simple rule has been

an integral part of maritime commerce in the western world since

the western world was civilized.11


merely on the ground that the award was incorrectly computed”). As
we shall see, we ultimately take a somewhat more sanguine view of
the rationality of the factors as a legal rule.
     11
      The earliest incarnation of the doctrine can be found in the
celebrated maritime code of the island of Rhodes, from about 900
B.C. The Rhodian law is thought to have provided that “if a ship
be surprised at sea with whirlwinds, or be shipwrecked, any person
saving anything of the wreck, shall have one-fifth of what he
saves.” Norris § 5. Similarly, “[i]f the ropes break, and the
boat goes adrift . . . [a]nd if any person finds the boat, and
preserves it safe, he shall restore everything as he found it, and
receive one-fifth part as a reward.” Id.
     The Rhodian law was adopted en masse by the Romans, who first
enunciated the tradition that the law of the sea belonged to the
ius gentium, and was thus outside of the legislative jurisdiction
of any one people. Dig. 14.2.9 (Volusius Mæcianus, Ex Lege Rodia)
(citing adoptions by Augustus and Antoninus).
     Even after the Romans and Rhodians had become a faint memory
on the italic peninsula, their doctrine of salvage remained. The
Marine Ordinances of Trani, promulgated in 1063 A.D., provided that
the finder of goods cast upon the sea was entitled to retain half
of them if the owner came forward within thirty days, and to the
entirety if he did not.       Ordinances and Custom of the Sea,
Published by the Consuls of the City of Trani art. XIX (1063),


                                18
       Simple in principle, in the many centuries of its existence,

the law of salvage has become encrusted with a multitude of court-

created doctrinal complexities; the Blackwall factors are merely

the    most   prominent   example   of    this   phenomenon.       As   modern

scholarship has taught us, these legal barnacles are the natural

and desirable results of the common law process.            Court by court

and case by case, the law of salvage has been steadily honed to

ever   greater   levels   of   efficiency    over   the   years,    with   the

resultant rules serving as a convenient shorthand for the complex

calculations of compiled experience.         In examining the underlying

logic of the Blackwall factors, we do not take lightly their role

in summarizing this most succinct and practical of legal processes.



reprinted with English translation in 4 Black Book of the Admiralty
522, 536-37 (Twiss ed. 1876).
     Inspired by Trani and other like-minded port towns of the
Mediterranean, the French dukedom of Guienne adopted a similar law
some two centuries later:

       If a vessel departing with her lading from Bordeaux, or
       any other place, happens in the course of her voyage, to
       be rendered unfit to proceed therein . . . [and] if the
       master can readily repair the vessel, he may do it . . .
       and if he has promised the people who helped him to save
       the ship the third, or the half part of the goods for the
       danger they ran, the judicatures of the country should
       consider the pains and trouble they have been at, and
       reward them accordingly, without any regard to the
       promises made them.

Roll d’Oleron art. IV, reprinted in English translation with
commentary in 30 F. Cas. 1171, 1172.    When Richard I inherited
Guienne from his mother, Duchess Eleanor, he introduced the
doctrine of salvage (and the rest of the Laws of Oleron, as they
came to be known) into the English law. 30 F. Cas. at 1171.


                                     19
Still, in the light of the United States’s challenge in the instant

case, we think that this is an appropriate time for the underlying

rationale of Justice Clifford’s venerable factors to be formally

recognized.

                                         2

     Fortunately, the principles underlying the Blackwall factors

have not     escaped      the   attention     of   our   most      prominent   modern

scholars.     See William M. Landes & Richard A. Posner, Salvors,

Finders, Good Samaritans, and Other Rescuers: An Economic Study of

Law and Altruism, 7 J. Leg. Stud. 83 (1978).                    Beginning with our

first principle that the law of salvage seeks to preserve society’s

resources,    they     explain    that   “the      purpose    of    [court-granted]

salvage    awards    is    to   encourage      rescues   in     settings   of   high

transaction costs by simulating the conditions and outcomes of a

competitive market.”        Id. at 100.       In an ideal world, every meeting

of salvor and salvee would result in a freely negotiated contract

for salvage services priced at a competitive level.12                    Id. at 89.

In the real world, however, most meetings of salvor and salvee

cannot be resolved in this fashion.

     To accommodate this reality, the law of salvage aims to create

a post-hoc solution that will induce the parties to save the ship

     12
      Provided, of course, that it makes sense for a salvage to
happen at all. As explained in greater detail below, if the costs
of performing a salvage are too high or the benefits to be derived
too low, the parties might well agree to call it a day and let the
sea claim its prize.


                                         20
without first agreeing on terms.        Id. at 100.   As Justice Clifford

himself noted, “[c]ompensation as salvage is . . . viewed by the

admiralty courts . . . as a reward given for perilous services,

voluntarily rendered, and as an inducement to seamen and others to

embark in such undertakings to save life and property.”              The

Blackwall, 77 U.S. at 14 (emphasis added).

     In order properly to induce the salvor (and salvee) to act,

however, the law must provide for a proper and reasonable salvage

award, one that gives neither the salvor too little incentive to do

the salvage properly, nor the salvee too little reason to care if

his property is saved.      Landes & Posner, 7 J. Leg. Stud. at 102.

By definition, this “efficient” fee is the one that would have been

reached by the parties through voluntary negotiation in an open and

competitive market, and its value will depend on a number of

factual considerations.        Id.   By far the most important of these

considerations, however, will be the cost13 to potential salvors of

performing the service and the benefit to the salvee of it being

performed; obviously, no voluntary salvor would be willing to

perform a salvage for less than it would cost him to do it, just as

no salvee would agree to pay more for a salvage than the loss he

could thereby avoid.     Id.    In a voluntary agreement between salvor

and salvee, therefore, as in any agreement between arm’s-length



     13
          Including risk-based costs.


                                     21
parties in any context, the twin considerations of cost and benefit

will form the poles of negotiation between which any fair bargain

must be struck.   Should the gap between cost and benefit prove

illusory, as when the costs of the service outweigh the benefits to

be derived, then no agreement will be possible, and the parties

must go their separate ways.

     With this background in mind, it becomes immediately apparent

that the Blackwall factors represent an explicit guide for the

court to use in measuring these two most significant considerations

for voluntary negotiation in the salvage context.   Id. at 101-04;

see also Allseas, 812 F.2d at 246 (“the[] factors guide the trial

court in fulfilling the public policy behind salvage awards”).

Labor expended by the salvors (1.), their promptitude and skill

(2.), value of the salving property (3.), risk to the salvors (4.),

and risk to the salved property (6.)14 are all direct or indirect

measures of the actual cost to the salvor of performing the salvage

in question, which should in turn be at least indicative of the

costs that would have prevailed.     Correspondingly, value of the


     14
      Because the salvor gets nothing for an unsuccessful rescue,
see The Sabine, 101 U.S. at 384, one of his legitimate costs is
that risk. To even things out, the salvor will want to receive a
premium in the instances where he is successful.      See Landes &
Posner, 7 J. Leg. Stud. at 101.       Although not of particular
relevance to this case, this circumstance is reflected in Justice
Clifford’s well known statement that salvage is not to be
calculated “merely as pay, on the principle of a quantum meruit, or
as a remuneration pro opere et labore.” The Blackwall, 77 U.S. at
14.


                                22
salved property (5.) and risk to the salved property (6.) are

measures of the benefit that the salvage has conferred on the

salvee.    By giving the court a framework in which to analyze cost

and benefit in the salvage context, the Blackwall factors plainly

intend to guide it in a rational process of determining and

weighing the costs and benefits of the particular transaction so

that the award chosen will give the proper inducement to the saving

of life and property.

                                           3

     With this rationale in mind, we turn to the specifics of the

United States’s initial argument.                There are three parts, all

revolving around a core contention that the district court erred in

its general assessment and application of the Blackwall factors.

Essentially, the United States argues that the court erred: (a) by

giving too much weight to the value of the salved property; (b) by

counting the potential for environmental liability as risk to the

salvors;    and   (c)    by   using   a    percentage    of    the    salved   value

ultimately to fix the award.           We address each point in turn.

                                          (a)

     The United States first complains that the district court gave

too much weight to the fifth factor--value of the salved property--

by ranking it second in its assessment of the considerations

bearing    upon   an    award.    In      the   light   of    our    just-concluded




                                          23
explication of the function of that factor, this contention is

readily seen to be wholly lacking in merit.

     As the principal measure of the benefit of the salvage to the

salvee, the fifth is clearly one of the most important of the

Blackwall factors, and must be accorded substantial deference in

the calculation of any award.            As our above discussion begins to

clarify, salvage awards are not based on the altruistic principle

of good samaritanism--that virtue is its own inducement and its own

reward.        To   paraphrase     and   distill    its    many   distinguished

commentators, the very object of the law of salvage is to provide

an economic inducement to seamen and others to save property for

the good of society by bestowing a fitting reward for their

services in the courts of justice.            It is profit, not principle,

that is the driving force behind the law of salvage, and the

question for the court is simply what amount of profit is fitting

in the case before it.            The general economic reality is simply

that, the greater the value of the threatened property, the greater

the potential loss, and, consequently, the more the salvee would be

willing   to    pay   to   save   that   property   from    destruction.     To

approximate properly the incentive that the salvee himself would

offer, it follows that the law of salvage must generally grant its

highest awards where the property has highest value (assuming the




                                         24
other factors remain constant).15    See Landes & Posner, 7 J. Leg.

Stud. at 103-04.16

     In setting the price for the salvage service, therefore, the

court must consider--and consider primarily--the benefit that the

service conferred on the recipient.   In a case like the one before

us, where the benefits of the salvage are numerically so far in

excess of the costs--that is, the value of the property so high and

the risk of loss so great--this primary consideration becomes

dispositive.   We are therefore confident that the district court

did not overly emphasize the fifth factor in its analysis in this

case, and are skeptical that an overemphasis would have been

possible.   See also Platoro Ltd. v. The Unidentified Remains of a

Vessel, Her Cargo, Tackle, and Furniture, in Cause of Salvage,

     15
      Indeed, the only one of the factors that can arguably be said
to carry greater weight in this analysis is, as the district court
correctly concluded, the sixth--risk to the salved property--for it
is the other component of benefit conferred (i.e., the greater or
lesser the threat of loss, the greater or lesser the benefit, and,
consequently, the greater or lesser the price for the salvage
service). Where, as here, the risk is essentially conceded to have
been a 100 percent chance of total loss, the value of the salved
property obviously takes on added significance in measuring
benefit.
     16
      To those who would generally emphasize the cost factors over
benefit, we can only respond that no seller truly operates on the
principle of selling at cost; a seller is induced to provide his
goods or services by the opportunity for profit.       The strong
influence of benefit (as determined by the value of the property
and the risk of loss) will often allow the salvor to extract a
significant amount of profit in a voluntary transaction, and the
law of salvage must reflect this circumstance, because it serves
the very purpose of the law of salvage to provide the correct
amount of incentive for the saving of property in every instance.


                                25
Civil and Maritime, 965 F.2d 893, 904 n.16 (5th Cir. 1983); Norris

§ 237; Gilmore & Black at 560 (all ranking the factors as the

district court did here, with the sixth and fifth factors being the

first and second most important, respectively).

                                (b)

     The United States next argues that the district court erred by

counting the risk of environmental liability as risk to the salvors

under the fourth factor, when it should more properly have counted

against them in some way.    There is no merit to this contention

either.

     As just discussed, the fourth factor is intended to provide a

direct measure of some of the salvor’s actual salvage costs.     In

this context, there is no principled reason to distinguish between

the costs imposed by the risk of injury or death, and those costs

imposed by the risk of negligence liability or strict environmental

damage liability.   All are actual costs to the salvor, and he would

presumably be unwilling to perform the salvage service without

their recompense.    For this reason, the risk of environmental

liability was properly counted under the rubric of the fourth

factor.17

     17
      To the extent the United States is actually arguing that
maritime law be altered to reduce the incentive for overeager
salvors to wreck environmental havoc in pursuit of their prize, we
note that there is no need for such a change in the law. As the
United States itself admits, applicable law already made Margate
strictly and completely liable for any oil spill that might have
resulted from the salvage operation.       See, e.g., 33 U.S.C.


                                 26
      This analysis is not altered by the fact that the district

court   did   briefly     consider   the      extra-Blackwall     environmental

protection factor announced in Trico.               That case announced an

additional factor, general protection of the environment by the

salvors, see 809 F. Supp. at 443, which has never been endorsed by

this court.      In this case, the district court concluded that the

salvors    did     not   achieve   any    significant    protection     of    the

environment, and therefore it did not apply the factor.                      That

decision did not preclude the court from properly considering all

of   the   legal    risks   that   Margate      incurred,   environmental      or

otherwise, under the rubric of the traditional factors.

                                      (c)

      Finally,     and   most   significantly,     the   United    States    also

complains that the district court erred by using a percentage of

the salved value in its ultimate calculation of the salvage award.

There is no merit to this contention either.




§ 2702(a) (“Notwithstanding any other provision or rule of
law . . ., each responsible party for a vessel or a facility from
which oil is discharged . . . into or upon the navigable waters or
adjoining shorelines . . . is liable for the removal costs and
damages . . . that result from such incident.”); see also 33 U.S.C.
§ 2718(c).     As such, the environment was and is adequately
protected, and there is no need to conscript admiralty law for that
purpose. Putting this concern to one side, Margate was entitled to
the benefit of all the calculated risks it ran in the determination
of its award. This is not to say, of course, that any amount of
environmental risk could justify an award for more than the value
of the salved property.      The maximum limitations and general
principles of salvage apply regardless.


                                         27
      We note at the outset that this court itself applied a

percentage-based calculation in modifying an award in our most

recent salvage case.             See Allseas, 812 F.2d at 247.               Furthermore,

and   as     we   just    stated       above,     our    analysis      of   the     economic

foundations of the Blackwall rule indicates that the value of the

salved property is one of the most important of the factors.                               The

most natural way to effectuate its salient character is simply to

make the award a function of that value.                   See Landes & Posner, 7 J.

Leg. Stud. at 103-04 (concluding that this is what courts have

correctly done); accord Gilmore & Black at 563.                        Indeed, since the

era of the Rhodian law itself,18 courts have applied percentages of

salved value in calculating awards.                     Although Justice Clifford’s

opinion in The Blackwall itself heralded an end to the earlier

practice of       using     a    fixed    percentage       or    “moiety”         across   all

situations, see Gilmore & Black at 563; Jones v. Sea Tow Services

Freeport NY Inc., 30 F.3d 360, 364 (2d Cir. 1994); The Kia Ora, 252
F. 507, 511 (4th Cir. 1918), we see no reason why the district

court may not use the other five factors to set a customized

percentage to be applied to the salved value for purposes of

calculating       an     award    in   the   case       before   it.        See    Compagnie

Commerciale de Transport à Vapeur Francaise v. Charente Steamship

Co., 60 F. 921 (5th Cir. 1893) (acknowledging the incorrectness of

the fixed percentage method, yet upholding a customized percentage

      18
           See note 11.


                                             28
award).    Based    on   our   interpretation    of   the   purpose   of    the

Blackwall factors, we can indeed think of no more appropriate way

to effectuate their goals.

     Consistent with our earlier analysis of the factors, we

therefore expressly state (to the extent that the issue may have

been in doubt) that an approved method for calculating salvage

awards is to use the first, second, third, fourth, and sixth

factors to arrive at a percentage to be applied to the fifth

factor, salved value, for purposes of establishing the award.               In

setting the percentage, some care should of course be taken to stay

within the bounds of historical practice, see Section C, supra, and

to account for all of the relevant circumstances of the specific

salvage at issue.    The predominant consideration, however, should

always be to arrive at an award that reasonably reflects the price

upon which the parties would have agreed.          To the extent that the

district   court    merely     applied    this   formula    and   adopted    a

calculation based upon a percentage of salved value, it committed

no abuse of discretion in this case.

                                    (d)

     Although none of the United States’s own arguments with regard

to interpretation of the factors bears any fruit, we feel compelled

to raise one additional concern that has been fairly implicated,

even if not squarely addressed.




                                     29
     For what the district court did in this case goes just a bit

beyond the approach that we have outlined and approved.            The court

first held that the Blackwall factors indicated an award of 12.5%

of the salved value in this case.             So far, so good.19      After

determining that the salved value was $53 million, however, the

court also noted that, even if the value were actually lower, as

the United States argued, the dollar amount of the award would

remain    the   same,   as   the   court   would   adjust   the   percentage

accordingly.

     Based on our above interpretation of the Blackwall factors, we

cannot approve this alternate holding.         To do so would completely

vitiate the effect of the fifth factor, and it is clear that such

a holding would exceed the district court’s discretion.            Under our

longstanding precedent, the district court is bound to apply all of

the factors.     Allseas, 812 F.2d at 246; Platoro, 695 F.2d at 903.

Furthermore, as the often critical measure of the arm’s-length

salvage price that the Blackwall rule attempts to ascertain, it is

clear that value of the salved property is one of the most

important of the factors, and the one that truly cannot be ignored.

To the extent that the district court attempted to evade the fifth

factor by tying the percentage to a fixed dollar amount, we reverse

that portion of its ruling.        For the remainder of this opinion, we


     19
      At least as to general approach. With regard to the specific
percentage and overall amount, see Section C, infra.


                                      30
may therefore restrict our discussion to the district court’s

primary holding that an award of 12.5% of the salved value was

appropriate, and that this figure was approximately $6.4 million.

     To determine whether that holding may be allowed to stand, we

must consider the United States’s two remaining major complaints,

i.e., that the value assigned to ET-70 was a clear error, and that

the overall award was excessive both as to percentage and total

dollar value.   We address each in turn.

                                   B

     The United States’s second major contention is that the

district court clearly erred in its valuation of ET-70.      In this

complaint, we must agree.

                                   1

     At the outset, we note that “[i]n reviewing a district court’s

valuation . . . in a bench trial, we must accept all factual

findings unless clearly erroneous.”      E.I. DuPont de Nemours & Co.

v. Robin Hood Shifting & Fleeting Service, Inc., 899 F.2d 377, 379

(5th Cir. 1990).   Nonetheless, where valuation is concerned, the

district court’s methodology must be based upon principles that

reflect sound reasoning.    See, e.g., Compagnie Commerciale, 60 F.

at 923-25.   In this case, it was not.

     Generally, the value of property for salvage purposes is its

market value as salved.     See Norris § 263; Gilmore & Black at 561

n.89a; Nolan v. A.H. Basse Rederiaktieselskab, 267 F.2d 584, 588



                                  31
(3d Cir. 1959).    In the case of a unique good like a space shuttle

fuel tank, however, this measure is clearly inapposite; as there is

no market of any kind for space shuttle fuel tanks, there can be no

market value.

     In this situation, and bearing in mind that ET-70 remained in

perfect condition despite the trials of the storm, the parties now

agree that the most appropriate measure of value is “replacement

cost.”   This conclusion accords with this circuit’s decisions in

other areas of maritime law.    See, e.g., E.I. DuPont de Nemours &

Co., 899 F.2d at 380 (in maritime tort context, “[w]hen no market

value exists for a vessel, ‘other evidence such as replacement cost

. . . can also be considered’”) (quoting King Fisher Marine

Service, Inc. v. NP Sunbonnet, 724 F.2d 1181, 1185 (5th Cir.

1984)); cf. The F.I. Robinson, 2 F. Supp. 644, 645 (E.D.N.Y. 1933)

(market value preeminent, but reproduction cost may be considered

in its absence).    The question becomes how replacement cost is to

be determined.

     The United States argues that the district court erred by

using the DD-250 cost of ET-71 to measure the replacement cost of

ET-70.   It contends that the court should have based its valuation

on what it would actually have cost NASA to purchase a replacement

tank, and that this figure was conclusively established to be $19

million by the 1992 option.

                                  2



                                  32
      Based on our earlier discussion of the purposes of salvage

law, we are convinced that the United States is quite correct, at

least in part.   The purpose of establishing the value of the salved

property is to ascertain what benefit the salvage service conferred

on the salvee; what we wish to know, in the end, is what the salvee

was saved from so that we may establish what he reasonably would

have paid for the benefit of the saving.        Where the benefit to the

salvee must be measured by the replacement cost of the salved

property, that figure should reflect the contemporary price to the

salvee of actual replacement.          In this case, that price would

simply be the amount that NASA would actually have had to pay

Martin Marietta for them to make a new ET-70.

      The district court made no effort to ascertain this figure,

despite ample evidence in the record.          Instead, it engaged in a

semantic analysis of the literal meaning of the word “replacement,”

an   analysis   that   failed   to   capture   the   economic   reality   of

determining actual replacement costs.          If a party has several of

something, and one is destroyed, his substitution of a second thing

from his inventory simply does not constitute a “replacement” of

the destroyed item for valuation purposes, since the party owned

the “replacement” all along.         In this case, NASA would not have

replaced ET-70 by using ET-71 on its designated mission; in the

end, NASA would still have had one less tank in its inventory than

it had before the storm.        The question the district court should



                                     33
have asked is what it would have cost NASA to get Martin Marietta

to build another tank.         This, in the end, was the replacement

expense that NASA was saved from by Captain Strong’s decisive

action.

     On this point, the evidence was absolutely undisputed that

NASA could have purchased an additional tank for approximately $19

million20 in out of pocket expense at the time of the salvage.

Martin Marietta had made a binding offer to produce up to four

additional tanks for this price, and although the offer had been

recently withdrawn, there was no evidence to suggest that it no

longer accurately reflected what Martin Marietta would charge.

True,     the   district    court    held   that    the   “option”   was   too

“speculative”     to   be   relied   on.     This    finding,   however,   was

completely at odds with the record.                In the light of all the

evidence, we are convinced that it was in clear error.

     We find this to be the case principally because the “option”

was not really an option at all, but simply a firm offer.                  It

represented Martin Marietta’s unilateral offer to produce up to

four additional tanks for a price certain, and was not in any

     20
      This lower price was the natural result of increased
economies of scale and fixed overhead items that had already been
paid for.    It represented Martin Marietta’s marginal cost of
producing an additional tank, which was substantially lowered by
the existence of NASA’s ongoing contract for the original sixty
tanks. Because NASA had already committed to that contract at the
time of the salvage, the United States is well justified in
claiming its benefits in this context, and we reject Margate’s
argument that this would somehow be unfair.


                                       34
respect an option contract supported by separate consideration. As

such, the fact that it had been technically withdrawn, at NASA’s

request, six months before the salvage is of no moment.              The only

thing that might have cast doubt on the accuracy of the option’s

price would have been evidence of changed circumstances in the

intervening time period.        As there was no evidence of such changed

circumstances,    the     district   court    was    bound   to   accept    the

implications of the option.21

                                      3

     Unfortunately for the United States, this holding does not

quite end our inquiry.           For although the “option” price was

conclusive as to NASA’s probable out of pocket expense in obtaining

a replacement for ET-70, it did not address all of the probable

replacement costs.

     Any    calculation    of   replacement   cost    must   be   based    on a

replacement that is comparable to the lost item in all material

respects.    E.I. DuPont de Nemours & Co., 899 F.2d at 382.          In order

truly to replace ET-70, Martin Marietta would have had to provide

NASA with a new tank that incorporated all of the material features

     21
      We note in passing that this holding is somewhat contrary to
the Third Circuit’s decision in Nolan, which held that the district
court was allowed to rely on the “invoice” cost of a unique good
for salvage purposes in the face of conflicting evidence of
replacement cost. 267 F.2d at 588-89. We would suggest that the
instant case is distinguishable in that it involves absolutely
uncontradicted evidence of replacement cost.        We also note,
however, that much of the reasoning behind Nolan does not seem to
be consistent with sound economic principles.


                                     35
of the old one, both physical and temporal.               Although payment of

the option price would have been sufficient to obtain a new tank

with all the requisite physical characteristics, that tank would

have been somewhat faulty as a temporal matter in that it would

only have become available for use three years after ET-70’s

designated mission.     In a very real sense, ET-70’s value to NASA

was enhanced by the fact that it was a completed tank, available

for immediate use.22    Although the record is clear that no mission

need    necessarily   have   been   postponed   by    a    delay   in   ET-70’s

replacement, it is also clear that for three years’ time NASA would

have had three usable tanks in circulation instead of its desired

minimum of four. Because ET-70’s existence avoided this three-year

shortfall, any acceptable replacement plan would have had to

address it as well.     Because the tank available under the option

could not have done so,23 it would have been partially defective.

       Where the available replacement is less than comparable in

some material way, the court must take the defect into account in

calculating the overall replacement cost.            E.I. DuPont de Nemours

& Co., 899 F.2d at 382 (where replacement cost of large unique


       22
      An assessment that is, we note, substantially supported by
NASA’s haste to have ET-70 delivered, as evidenced by its abject
unwillingness to allow Orgeron to put into Miami to seek refuge
from the storm.
       23
      We note that neither party seems to have introduced any
evidence that there was a way to obtain a replacement tank any
faster than under the terms of the option.


                                     36
barge was partially based on multiple smaller replacement barges,

district court should have taken the increased costs associated

with multiple trips into account).             To complete ET-70’s valuation

in this case, we must therefore calculate an appropriate addition

to address NASA’s probable costs in curing the temporal defect. To

do so, the question this court must ask is exactly how much the

avoidance of a three-year, one-tank shortfall in NASA’s tank

circulation plan would have been worth.

     Convenient to our decision today, the evidence on that point

was undisputed and conclusive, as it came directly from NASA

itself.      In setting a minimum circulation of four tanks, NASA

determined that it was worthwhile to have four tanks in circulation

at all times instead of three.          The reasons for this judgment no

doubt     included   a   desire   to   allow    for   additional   defects,   a

commitment to avoid all foreseeable delays, and a host of other

factors irrelevant to the instant analysis. The important point is

simply that to fulfill its goals NASA itself decided to immobilize

approximately $50 million24 in additional capital every year to

ensure that there were four tanks in circulation instead of three.

In more colloquial terms, by keeping four tanks in circulation at

all times instead of three, NASA was making a conscious choice to




     24
      I.e., the approximate amount that NASA actually paid for each
additional tank during the relevant time period.


                                       37
take $50 million from its budget and put it on a shelf instead of

spending it on other things.

     Although the government is sometimes wont to think otherwise,25

money is now well known to have a time value.        See Atlantic Mutual

Ins. Co. v. Commissioner of Internal Revenue, 118 S. Ct. 1413, 1415

(1998).    The three-year treasury bill rate on November 15, 1994,

was 7.41%, and we are confident that the cost to the United States

of immobilizing $50 million over the three years in question was

approximately (1.07413 - 1) x $50 million = $12 million.        Whatever

risks and costs NASA would have incurred by having three tanks in

circulation instead of four, NASA itself determined that these

risks were worth about $12 million to avoid.         By rescuing ET-70,

Captain Strong saved NASA from this $12 million in additional risks

and costs as well, and it must be counted towards a proper

valuation of the tank.

     Combining this additional $12 million with the $19,014,479

figure from the option, we arrive at a total replacement cost for

ET-70 of approximately $31 million.       We therefore hold that the

district   court   was   clearly   in   error   in   valuing   ET-70   at

$51,387,000, and that the correct value was $31 million.          Adding

the $2 million stipulated value of Poseidon, this leaves a total




     25
      See, e.g., Gore, Inc. v. Glickman, 137 F.3d 863, 869 (5th
Cir. 1998).


                                   38
value for the salved property of $33 million.26            Applying the

district   court’s   12.5%     salvage   percentage,     see    Compagnie

Commerciale, 60 F. at 924 (applying the district court’s choice of

customized salvage percentage to a corrected salved value in

computing the ultimate modified award), we are left with a new

salvage award of $4.125 million.

                                   C

     With this new figure in hand, we may address the United

States’s final complaint.      Essentially, the United States argues

that, even assuming a correct and error-free assessment of the

Blackwall factors, any award in excess of either $2.5 million or

10% of the salved value constitutes an abuse of discretion in this

case. The United States made this argument originally with respect

to the district court’s $6.4 million/12.5% award. As it is equally

applicable to our amended $4.125 million/12.5% figure, we must

briefly address it before we can bring this case to a close.         For

the reasons that follow, we hold that a $4.125 million/12.5% award

is not so excessive as to constitute an abuse of discretion in the

context of this case.

     Consistent   with   our   earlier   analysis   of    the   economic

principles underlying the law of salvage, the only hard numerical

     26
      In making this admittedly rough-and-ready valuation, we rely
on the fact that the value of the salved property need not be
determined with great precision in order to calculate an
appropriate award, even under the customized percentage method.
See Compagnie Commerciale, 60 F. at 924.


                                   39
limitation that this court has ever placed on salvage awards is the

full value of the salved property.             Allseas, 812 F.2d at 246-47

(reducing an award of 150% of the value of the salved property to

67.5% thereof).      As we have already said, no reasonable salvee

would ever contract for the salvage of property at a price greater

than its value.

     For awards, like the current one, that are far below the

absolute limit of Allseas, we have repeatedly emphasized that the

determination of the particular amount (or percentage) is a factual

inquiry best left to the sound discretion of the district court.

See Allseas, 812 F.2d at 246; Platoro, 695 F.2d at 903; Compania

Galeana, S.A. v. M/V Caribbean Mara, 565 F.2d 358, 360 (5th Cir.

1978).      Where,   as   here,     the   district   court   has    applied   the

Blackwall    factors      in   an    appropriate     way     with    a   correct

understanding of their underlying purpose, the only useful review

that this court can conduct of the ultimate award is a general

comparison to similar decisions. Indeed, even this limited type of

review has been criticized by some courts, see, e.g., B.V. Bureau

Wijsmuller, 702 F.2d at 339, and we will conduct it in only the

most deferential and general way.27

     27
      Before embarking upon it, we do note, as have many others,
that there are essentially two ranges for percentage-based salvage
awards, one somewhat lower one for property of high value (as
compared to the costs of the salvor), and one somewhat higher one
for property of comparatively low value.     See, e.g., Compagnie
Commerciale, 60 F. at 924. Although not particularly relevant to
this case, we note that this anomaly is not inconsistent with an


                                          40
     After some fairly extensive research, we have compiled a list

of the nine largest federal salvage awards in comparable high-

value, high-order cases since the advent of the Blackwall rule.

All amounts have been adjusted to 1994 dollars on the basis of the

relevant U.S. Consumer Price Index deflator. See John J. McCusker,

How Much Is That in Real Money? A Historical Price Index for Use as

a Deflator of Money Values in the Economy of the United States

(American Antiquarian Society 1992).




economic theory of salvage. Where the salved value is particularly
low compared to the costs of the salvor, the percentage of value
awarded must be higher in order to assure that the salvor at least
recovers his costs. For this reason, these low salved value cases
correctly produce anomalously high percentage awards. See, e.g.,
Allseas, 812 F.2d at 246-47 (awarding 67.5% in the case of a
relatively run-down and low-value salved vessel). For purposes of
this case, we may obviously constrain our analysis to cases
involving comparatively high salved values (and low percentage
awards).


                                41
Total   Date   General Description              Labor      Skill,   Value of   Risk to   Value of   Risk to    Award
Award   of                                                 etc.     Salving    Salvors   Salved     Salved     as % of
        Salv                                                        Property             Property   Property   Salved

$3.5m   1941   German merchant vessel           67 men     High     $130.2m    Avg       $22.7m     High and   15.4%
               scuttled and abandoned by        11 days                                             Imminent
               crew; U.S. Navy boarding
               party repaired scuttling
               damage and navigated her
               into port. The Omaha, 71 F.
               Supp. 314 (D. P.R. 1947).

$2.5m   1896   Large liner aground on New       205 men    High     $7.6m      Low       $37.8m     High but   6.6%
               Jersey beach; professional       11 days                                             not
               salvors pulled her free. The                                                         Imminent
               St. Paul, 82 F. 104 (S.D.N.Y.
               1897).

$1.7m   1917   Vessel aground on remote         70 men 6   High     $5.2m      Low       $44.9m     High but   3.8%
               coral reef; professional         days                                                not
               salvors travelled 360 miles                                                          Imminent
               and pulled her free. The Kia
               Ora, 252 F. 507 (4th Cir.
               1918).

$1.2m   1977   Vessel aground on rocky          $245k      Avg      N/A        Low       $15.9m     Avg        7.5%
               ledge; professional salvors
               removed fuel, laid out
               beaching gear, and refloated
               and towed her some
               distance. B.V. Bureau
               Wijsmuller v. United States,
               702 F.2d 333 (2d Cir. 1983).

$1.1m   1942   Neutral tanker twice             Minimal    Low      N/A        N/A       $11.0m     High but   10.0%
               torpedoed and abandoned;                                                             not
               U.S. Navy picked up crew                                                             Imminent
               and replaced on board.
               Crew navigated ship to port.
               Usatorre v. Compania
               Argentina Navegacion
               Mihanovich, Ltda., 64 F.
               Supp. 370 (S.D.N.Y. 1945),
               reversed on other grounds,
               172 F.2d 434 (2d Cir. 1949).

$944k   1983   Vessel aground at remote         1 ship     High     $5.6m      High      $10.8m     High but   8.7%
               location in high winds;          2 days                                              not
               nonprofessional salvors                                                              Imminent
               pulled her free. Vessel then
               fouled her own propeller
               while retrieving mooring line;
               salvors helped to clear.
               Walter Kuhr, Sr. v. Sea-
               Alaska Products, Inc., 1986
A.M.C. 2299 (W.D. Wash.
               1985).

$825k   1968   Vessel afire and abandoned;      1 ship     High     $20.2m     Avg       $7.8m      High and   10.6%
               nonprofessional salvors          26 hours                                            Imminent
               boarded and kept her from
               sinking, then made
               unsuccessful attempt to tow.
               St. Paul Marine Trans. Corp.
               v. Cerro Sales Corp., 505
F.2d 1115 (9th Cir. 1974).

$793k   1919   Large liner holed by collision   186 men    Low      $2.1m      N/A       $12.4m     High but   6.4%
               and beached; professional        63 hours                                            not
               salvors (and others) towed,                                                          Imminent
               beached, patched, refloated,
               and navigated her into port.
               Merritt & Chapman Derrick &
               Wrecking Co. v. United
               States, 63 Ct. Cl. 297 (1927).

$750k   1880   Vessel aground on Virginia       100 men    High     N/A        Low       $3.0m      High but   25.0%
               beach; professional salvors      7 days                                              not
               pulled her free. The                                                                 Imminent
               Sandringham, 10 F. 556
               (E.D. Va. 1882).




                                                            42
For this case, a comparable listing is:


Total        Date   General Description         Labor   Skill,   Value of   Risk to   Value of   Risk to    Award
Award        of                                         etc.     Salving    Salvors   Salved     Salved     as % of
             Salv                                                Property             Property   Property   Salved

$4.125m      1994   Two vessels adrift and in   2 1/3   High     $7.5m      High      $33.0m     High and   12.5%
                    imminent danger of          days                                             Imminent
                    grounding in severe
                    storm. Nonprofessional
                    salvors ventured into
                    perilous shoal waters and
                    towed vessels to safety.




        In the context of these past awards, it is difficult to say

that the reduced $4.125 million/12.5% award here is wrong, much

less an abuse of discretion.                            The range of percentages appears to

run from about 4% to 25%,28 and the percentage here is smack in the

middle of that range. Furthermore, as the district court noted, it

is rare that a salvage action would involve such high ratings on

each of the factors as was the case here.                                          The only case in the

list that is fairly comparable in this respect is The Omaha, and

there        the    salvors             did      not    incur        great         risk    to     themselves.

Furthermore, that case resulted in a higher award in percentage

terms.        Although the dollar amount of the award in this case would

still appear to be the highest ever, even after our modification,

in the light of all its factors, it simply does not look out of

place in the context of high-value, high-order salvage cases.                                                   For



        28
      Which is consistent with the judgment of most modern
commentators, see, e.g., Gilmore & Black at 563 (finding an upper
limit of about 20% in high-value cases), and the practice of courts
since the time of the Rhodian law itself, see note 11, supra.


                                                         43
this reason, it is not so excessive as to constitute an abuse of

discretion.

                                       V

                                CONCLUSION

      In conclusion, we AFFIRM the district court’s interpretation

of the Blackwall factors and choice of salvage percentage.                     In

particular, we AFFIRM and sanction the district court’s decision to

use   the   first,   second,   third,      fourth,     and   sixth   factors   to

calculate a percentage to be applied to the fifth factor, salved

value, for purposes of fixing an award, because this practice is

inherently consistent with the underlying purpose of salvage awards

and the Blackwall factors (i.e., to simulate the price that the

parties would have agreed to in a competitive negotiated setting).

We also AFFIRM the district court’s assessment of environmental

liability as a risk properly considered under the rubric of the

fourth factor.       Finally, we also AFFIRM the district court’s

specific    choice   of   percentage       in   this   case,   because   it    is

consistent with the historical pattern in cases of similar nature,

and therefore is not so excessive as to constitute an abuse of

discretion.    We REVERSE the judgment of the district court as to

the value of the salved property, however, and must therefore

MODIFY its ultimate salvage award.              For the stated reasons, we

REDUCE Margate’s salvage award from $6,406,440 to 4,125,000 and

direct that judgment be entered in that amount.



                                    44
AFFIRMED in part, REVERSED in part, award REDUCED, and RENDERED.




                              45